Citation Nr: 0523361	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right hip disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from November 1987 to May 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) - which, in part, denied the 
veteran's petition to reopen her previously denied claim for 
service connection for a right hip condition.  The RO granted 
service connection for a lumbosacral strain and assigned an 
initial 10 percent rating.  In her substantive appeal (VA 
Form 9), received in February 2004, the veteran indicated 
that she is only appealing these two claims.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (pertaining to appeals for 
higher initial ratings).

Unfortunately, however, because further development is 
required, the claim for a higher initial rating for the 
lumbosacral strain is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on her part 
concerning this claim.  The Board will go ahead and determine 
whether she has submitted new and material evidence to reopen 
her other claim for a right hip condition.

Note also that, in both her notice of disagreement (NOD) and 
substantive appeal, the veteran alleged that she is unable to 
work - which is tantamount to a claim for a total disability 
rating based on individual unemployability (TDIU).  The RO, 
however, has not had an opportunity to consider this 
additional claim.  So it is referred to the RO for 
appropriate development and consideration since the Board 
does not currently have jurisdiction to consider this 
additional issue.  38 C.F.R. § 20.200 (2004).  See, too, 
VAOPGCPREC 6-96 (Aug. 16, 1996); Caffrey v. Brown, 6 Vet. 
App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).






FINDINGS OF FACT

1.  In February 1993, the RO denied the veteran's claim of 
service connection for a right hip condition.  She did not 
appeal that decision, despite being notified of it and 
apprised of her procedural and appellate rights.

2.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's February 1993 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has a right hip condition as a result of her service 
in the military.


CONCLUSIONS OF LAW

1.  The February 1993 decision denying the claim for service 
connection for a right hip condition is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  New and material evidence has not been submitted since 
the February 1993 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001 & 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the veteran was sent a letter in August 
2001 explaining the requirements for reopening her claim 
(i.e., the submission of new and material evidence) as well 
as information regarding the requirements of the VCAA.  And 
that was prior to the January 2003 rating decision at issue.  
Therefore, the timing requirements of Pelegrini II have been 
met.

There was additional mention of the VCAA and its implementing 
regulations in the December 2003 statement of the case (SOC).  
So "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to [her] regarding what further evidence he should 
submit to substantiate his claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

The veteran also has been provided with every opportunity to 
submit evidence and argument in support of her claim.  The 
August 2001 letter and December 2003 SOC, especially when 
considered collectively, specifically informed her of what 
she should do in support of her claim, where to send the 
evidence, and what she should do if she had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  This is tantamount to informing her to submit 
everything she had with regards to her petition to reopen her 
claim.  In other words, there is no evidence missing from the 
record that must be part of it for her to prevail on the 
claim.  VAOPGCPREC 
7-2004.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required.

II.  Governing Laws, Regulations and Legal Analysis

The veteran's service medical records (SMRs) are negative for 
any complaint or treatment of a right hip condition.  Her 
service in the military ended in May 1992.

Later in May 1992, the veteran filed a claim for service 
connection for a right hip condition.  She said the condition 
occurred in service in November 1989.

A VA general medical examination was conducted in June 1992.  
The veteran stated that she injured her right hip in service 
in 1988 when she was in the back of an ambulance when it 
suddenly started to move.  She said she was thrown inside 
the vehicle and struck her right hip against the door and 
windshield.  X-rays of her right hip reportedly were normal.  
The diagnosis was history of right hip injury 
with intermittent discomfort.  Range of motion was normal.  

In a February 1993 decision, the RO denied the claim, finding 
no evidence of a right hip injury in service (as alleged) or 
on current examination.  The veteran did not timely appeal 
that RO decision despite being notified of her procedural and 
appellate rights.

Since the veteran did not timely appeal the RO's decision 
February 1993 decision, it became final and binding on her 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
because she did not appeal the decision, this, in turn, means 
there must be new and material evidence during the years 
since to reopen her claim and warrant further consideration 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's last final decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate it on the full merits assuming the VCAA's notice 
and duty to assist requirements have been satisfied.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

Although the regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence recently was amended, 
this amendment applies only to petitions to reopen finally 
decided claims that were received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,629 (2001); see also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  The veteran's 
request to reopen her claim was received on August 2, 2001, 
prior to this cutoff date.  Therefore, the amended regulation 
does not apply to her current appeal, rather, the former 
definition does.

According to the former definition, new and material evidence 
meant evidence not previously submitted to decisionmakers 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).

The general rule for service connection is that it may be 
established for disability resulting from a personal injury 
sustained or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

The following pertinent evidence was submitted or received 
since the February 1993 RO decision at issue.  A right hip X-
ray was performed in January 2002.  It was found to be 
normal.  A VA spine and joints examination was conducted in 
September 2002.  No right hip condition was diagnosed.  
Finally, the veteran reported right hip pain according to her 
outpatient treatment records.

The veteran and her representative contend that she currently 
suffers from a right hip condition that initially manifested 
in service after an injury in an ambulance.  But the 
additional evidence received since the RO's February 1993 
denial does not contain any indication that she currently has 
any current right hip condition, much less that, even 
assuming she does, it is causally or etiologically related to 
her service in the military.  So even if new, these 
additional records are not material.  See, e.g., Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  And the records that are 
irrelevant to these conditions obviously also are not 
material, even if new.

The various statements from the veteran and her 
representative are not new because they merely reiterate 
allegations previously made - that she has a current right 
hip condition due to an accident in military service.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  But the RO 
already considered these very same allegations prior to 
denying her claim in February 1993.  And even if, per chance, 
her allegations were new (which, again, they are not), they 
still would not be material because, as lay person, she does 
not have the necessary medical training or expertise to give 
a competent opinion on medical causation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Pollard v. 
Brown, 6 Vet. App. 11, 12 (1993).

As the veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
right hip condition is denied.


REMAND

During the pendency of this appeal, multiple revisions were 
made to the Rating Schedule for intervertebral disc syndrome 
(IVDS).  Effective September 23, 2002, the criteria for 
adjudicating IVDS were revised.  See 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Effective September 26, 2003, 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  These revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  The new 
criteria also require reporting the veteran's lumbar motion 
in all six directions and commenting on the presence or 
absence of incapacitating episodes.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) 
(2004).  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for IVDS).

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
See, too, 38 C.F.R. § 3.114.  See, too, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), overruling Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

So for the period prior to September 23, 2002, the Board may 
apply only the previous version of the rating criteria.  
Whereas as of September 23, 2002, the Board may apply 
whichever version of the rating criteria, old or new, 
is more favorable to the veteran.  The same is true of the 
September 26, 2003, delimiting date mentioned.

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See, too, 38 U.S.C.A. § 5103A(d).

The examinations of record do not contain sufficient 
information to determine the severity of the veteran's low 
back disability according to either the old or the revised 
standards.  These examinations failed to include any findings 
or discussion concerning the degree of functional impairment 
of the low back under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Any identified functional loss, if feasible, should be 
expressed in terms of additional range of motion loss that 
can be due to, say, painful motion, premature fatigability, 
incoordination, or the like.  DeLuca, see also 
Johnson v. Brown, 9 Vet. App. 7 (1996).  There also needs to 
be medical comment on the specific symptoms used to rate the 
low back disability under the revised standards.



Accordingly, the low back claim is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a VCAA letter 
concerning her claim for a higher initial 
rating for her lumbosacral strain.

*The VCAA letter must apprise her of the 
type of evidence needed to support this 
claim, including of whose specific 
responsibility - hers or VA's, it is for 
obtaining the supporting evidence.  Also 
request that she submit all relevant 
evidence and information in her 
possession concerning this claim.

2.  Also request that the veteran provide 
the complete names, addresses, and dates 
of any additional sources of treatment 
(VA, private or other) that she has 
received since service for any low back 
disability.  This is not meant to include 
treatment records already on file.  And 
after obtaining any necessary 
authorization, contact the sources 
identified and obtain copies of the 
records in their possession in accordance 
with 38 C.F.R. § 3.159.

3.  Following the receipt of any 
additional records, schedule the veteran 
for another VA examination to determine 
the current severity of her low back 
disability, according to the former and 
revised rating standards.

To this end, the examining physician 
should report the number of 
incapacitating episodes the veteran has 
experienced, and their duration, in the 
past 12 months.  (Note:  an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) that 
requires bed rest prescribed by a 
physician and treatment by a physician).

As well, the examining physician should 
arrange for any tests or studies deemed 
appropriate to determine the presence of 
any sciatic neuropathy associated with 
any intervertebral disc condition.  The 
examiner must comment on the degree of 
attacks (moderate or severe), if they are 
recurrent, and if there is intermittent 
relief.  If the veteran does not have 
attacks, then this finding should be 
stated in the report.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
any intervertebral disc condition found 
should be characterized in terms of 
either mild, moderate, severe, or 
pronounced.

Note whether there is characteristic pain 
on motion, whether there is muscle spasm 
on extreme forward bending, and whether 
there is unilateral loss of lateral spine 
motion in standing position.  The 
examiner should also comment as to 
whether the lumbar spine exhibits severe 
disability with listing to the opposite 
side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral spine 
motion with osteoarthritic changes, or 
narrowing or irregularity of the joint 
space and abnormal mobility on forced 
motion.

Aside from addressing the range of motion 
of the lumbar spine, the examiner is 
requested to specifically address the 
extent, if any, of functional loss of use 
of the lumbar spine due to pain/painful 
motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  And if possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.

To facilitate making these 
determinations, the claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for a review of the veteran's 
pertinent medical history.

4.  Then readjudicate the claim for a 
higher initial rating for the low back 
disability in light of the additional 
evidence obtained.  This includes 
considering whether a "staged" rating is 
warranted as described in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  
Also consider the low back disability 
under both the former and revised 
standards.  If benefits are not granted 
to the veteran's satisfaction, send her 
and her representative a supplemental 
statement of the case (SSOC) and give 
them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


